DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 6-15, 18, 20-22, and 24-29 are pending in the Amendment filed 05/03/2022.
It is noted that claims 16 and 19 were inadvertently omitted from the preceding Office Action,  mailed 02/03/2022. 
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claims 1, 14, and 21 (adding the limitation. “a length of the first conduit is laterally coupled to, and is twisted around, the length of the second conduit”). 
Claims 6-15, 18, 20-22, and 24-29 are allowed. 
Allowable Subject Matter
Claims 6-15, 18, 20-22, and 24-29 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claims 1, 14, and 21 (adding the limitation “a length of the first conduit is laterally coupled to, and is twisted around, the length of the second conduit”) has overcome the prior art rejections of record, and put the Application in condition for allowance. 
Field et al. (US 8025786 B2) teaches forming electrolyzed water solutions and running the solutions through first and second conduits which are laterally coupled [Fig. 11, col. 22, lines 58-66; col. 32, lines 2-4].
Koda (US 20180216895 A1) teaches that a fluid conduit could be constructed with internal partition walls (212a) which impart additional strength to the fluid conduit and suppresses crushing of the pipe member. Additionally, the upstream end of internally partitioned conduit functioned as a splitter and the downstream end functioned as a combiner [Abstract, Fig. 4A, para. 0023, 0069-70].
MacKenzie et al. (US 20120160329 A1) teaches plural parallel conduits are often twisted together into a helical rope-like structure to increase the strength of the conduit [para. 0003].
The closest prior art of record, as outlined above, therefore fails to teach or suggest the combination of running electrolyzed solutions through a length of a first conduit and a second conduit, where the first conduit is both laterally coupled to and twisted around a length of a second conduit. This claimed feature of the method has the benefit of improving the capability of the electrolyzed water solution to capture oils [Instant Specification, pg. 111, lines 9-20].
As to claim 6, the prior art of record fails to teach or suggest, alone or in combination, a method for conditioning electrolyzed water for cleaning comprising the steps of “obtaining a first flow stream and a second flow stream of the electrolyzed water solution; running the first flow stream of the electrolyzed water solution in a first conduit; running the second flow stream of the electrolyzed water solution in a second conduit, wherein a length of the first conduit is laterally coupled to, and is twisted around a length of, the second conduit”, as recited in, and in conjunction with the other limitations of amended claim 6. 
Claims 7-13 and 26-29 are considered allowable based on their dependence on claim 6. 
As to claim 14, the prior art of record fails to teach or suggest, alone or in combination, a method for conditioning electrolyzed water for cleaning comprising the steps of  “running the first flow stream of the electrolyzed alkaline water solution in a first conduit; running the second flow stream of the electrolyzed alkaline water solution in a second conduit, wherein an interior cavity of the first conduit and an interior cavity of the second conduit are separated from each other along a length of the first conduit and a length of the second conduit by less than about 0.33 cm, wherein the length of the first conduit and the length of the second conduit are each over 1 m, and wherein the length of the first conduit is laterally coupled to, and is twisted around, the length of the second conduit”, as recited in, and in conjunction with the other limitations of amended claim 14.
Claims 15, 18, and 20 are considered allowable based on their dependence on claim 14. 
As to claim 21, the prior art of record fails to teach or suggest, alone or in combination, a method for conditioning electrolyzed water for cleaning comprising the steps of  “running a first portion of the electrolyzed alkaline water solution in a first flow stream through a first conduit; running a second portion of the electrolyzed alkaline water solution in a second flow stream through a second conduit, wherein a length of the first conduit is laterally coupled at multiple locations to, and is twisted around a length of, the second conduit”, as recited in, and in conjunction with the other limitations of amended claim 21.
Claims 22, and 24-25 are considered allowable based on their dependence on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods of treating water to reduce the size of the water clusters therein [Hong (US 20170008780 A1), Abstract, para. 0055; Bishop et al. (US 11344572 B2), Abstract]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        
/DUY VU N DEO/Primary Examiner, Art Unit 1713